Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10694718 and 10674704 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 has two periods at the end, “the lateral direction of the feeder apparatus..” and has been amended to –the lateral direction of the feeder apparatus.-- with one period.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a feed shelf located below the feed hopper, the feed shelf having an upper feed support surface with at least a portion of the upper feed support surface being located directly below the feed discharge opening of the feed hopper, feed exiting the lower feed discharge opening of the feed hopper is able to rest upon the upper feed support surface and a feed sweeper assembly configured to move feed positioned on the upper feed support surface of the feed shelf off of the feed shelf.
US 4694780 A to Keuter teaches a feed shelf (cradle assembly 36) located below the feed hopper (below hopper 10) with an upper feed support surface, located directly below the feed discharge opening (FIG 3 where cradle assembly 36 is located below hopper 10 and feed discharge opening 22 such that the cradle assembly 36 can receive feed), as well as a feed sweeper assembly (wiper 44, tubular portion 46) that moves feed positioned on the upper feed support surface off of the feed shelf. However, Keuter fails to teach these components in combination with the feed shelf being supported on the apparatus so that it is maintained in a substantially horizontal orientation. 
Keuter’s cradle assembly 36 is meant to move laterally and tilt back and forth when actuated by an animal such that the wiper 44 may sweep across the upper surface and push feed out of the cradle and into the trough below. If Keuter were to be modified such that it was maintained in a substantially horizontal orientation, this feed shelf would not function as intended, and would not be able to deposit feed since there would be no tilting action involved in a substantially horizontal oriented feed shelf, thus destroying the reference of Keuter.
US 20100229799 A1 to Brehmer teaches a feed shelf (agitator plate 42) located below the feed hopper (where the lowest portion of the agitator plate 42 is located beneath the main containing area of the feed hopper 22), with an upper feed support surface, located directly below the feed discharge opening. Brehmer fails to teach these limitations in combination with a feed sweeper assembly that moves feed positioned on the upper feed support surface off of the feed shelf, as well as the feed shelf being supported on the apparatus so that it is maintained in a substantially horizontal orientation.
Brehmer’s agitator plate 42 lays at an angle against the side of the hopper with respect to the vertical such that it agitates feed positioned within the hopper to prevent clogging. The feed is then dispensed through the hopper and into the trough below. There would be no motivation to add a sweeper assembly on top of the agitator plate 42, as the movement of the agitator plate itself is what deposits feed into the trough below. Additionally, if the agitator plate 

The prior art of record additionally fails to teach or suggest a feed shelf located below the feed hopper, the feed shelf having an upper feed support surface with at least a portion of the upper feed support surface being located directly below the feed discharge opening of the feed hopper, the feed shelf being movable with respect to the feed hopper in the longitudinal direction of the feeder apparatus and the lateral direction of the feeder apparatus.
US 4694780 A to Keuter teaches the feed shelf (cradle assembly 36) located below the feed hopper, having an upper feed support surface directly below the feed discharge opening (FIG 3 where cradle assembly 36 is located below hopper 10 and feed discharge opening 22 such that the cradle assembly 36 can receive feed). Keuter fails to teach these limitations in combination with the feed shelf being movable with respect to the feed hopper in both the longitudinal and lateral direction of the feeder apparatus. 
While Keuter’s cradle assembly can be said to move in a lateral direction of the feeder apparatus such that it tilts back and forth to deposit feed into the trough below, Keuter’s cradle assembly does not move in a longitudinal direction. There would be no motivation to make Keuter’s cradle assembly move in the longitudinal direction in addition to the lateral direction, and modifying Keuter’s cradle assembly such that it moves in both directions would ultimately destroy the reference of Keuter since a longitudinal motion would not contribute to depositing feed, and would inhibit the tilting of the cradle as actuated by the feeding animals. 
US 20100229799 A1 to Brehmer teaches a feed shelf (agitator plate 42) located below the feed hopper (where the lowest portion of the agitator plate 42 is located beneath the main 
While Brehmer’s agitator plate is meant to move in a longitudinal direction of the feed hopper to help agitate feed, it does not move in a lateral direction. There would be no motivation to make the agitator plate of Brehmer move in a lateral direction of the feeder apparatus, modifying the range of motion such that the agitator plate can do both would destroy the reference of Brehmer. The agitator plate lays flat against the side of the hopper, and agitates feed by slinding back and forth within the hopper and just below the feed discharge opening to push feed around such that it falls into the trough below. A lateral direction would require the agitator plate to not move within the feed discharge opening, since the opening is just big enough to deposit feed and accommodate the agitator plate. As a result, the agitator plate would not be able to accomplish the intended function of being able to loosen any clogged feed in that area of the hopper.
The prior art of record fails to teach or suggest a feed shelf below the feed hopper, the feed shelf having an upper feed support surface with at least a portion of the upper feed support surface being located directly below the feed discharge opening of the feed hopper, a feed shelf movement assembly configured to permit a feeding animal to move the feed shelf, and wherein the feed movement assembly comprises at least one actuator movable with respect to the feed trough, the at least one actuator extending through the feed shelf.
US 4694780 A to Keuter teaches a feed shelf (cradle assembly 36) located below the feed hopper (below hopper 10) with an upper feed support surface, located directly below the feed discharge opening (FIG 3 where cradle assembly 36 is located below hopper 10 and feed discharge opening 22 such that the cradle assembly 36 can receive feed), as well as a feed 
Keuter fails to teach these limitations in combination with the actuator extending through the feed shelf. Keuter’s wiper 44 is stationary while the cradle assembly 36 moves to tilt and allow the wiper 44 to brush against the upper surface such that feed in the cradle assembly is deposited into the trough below. There is no motivation for having the actuator assembly 52 extend through the cradle assembly 36, since doing so would destroy the reference of Keuter and prevent the motion of the cradle assembly as it would not be able to do achieve it’s rocking motion if an actuator extended through it. Additionally, the wiper 44 would not be able to brush feed off the surface of the cradle assembly.
US 20100229799 A1 to Brehmer teaches a feed shelf (agitator plate 42) located below the feed hopper (where the lowest portion of the agitator plate 42 is located beneath the main containing area of the feed hopper 22), with an upper feed support surface, located directly below the feed discharge opening. 
Brehmer fails to teach these limitations in combination with a feed sweeper assembly that moves feed positioned on the upper feed support surface off of the feed shelf, as well as the actuator extending through the feed shelf. Brehmer’s agitator plate 42 lays at an angle against the side of the hopper with respect to the vertical such that it agitates feed positioned within the hopper to prevent clogging. The feed is then dispensed through the hopper and into the trough below. There would be no motivation to add a sweeper assembly on top of the agitator plate 42, as the movement of the agitator plate itself is what deposits feed into the trough below. Additionally, if the yoke 70, actuator 68 which are used to move the agitator plate 42, were modified such that they extended through the agitator plate 42, the reference of Brehmer would be destroyed since it would inhibit the movement of the agitator plate and not be .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        


/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642